Citation Nr: 0843491	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-00 080	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for cervical spine strain.

2.  Entitlement to an initial compensable disability rating 
for left knee strain.

3.  Entitlement to an initial compensable disability rating 
for left shoulder strain.

4.  Entitlement to an initial disability rating in excess of 
20 percent for Addison's disease.


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1981 to July 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 decision rendered by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for Addison's 
disease with a 20 percent evaluation; cervical strain, with a 
10 percent evaluation; and left knee strain and left shoulder 
strain, with noncompensable (0 percent) evaluations.  All of 
the evaluations were made effective from July 6, 2004.

In September 2006, the RO increased the evaluation for the 
cervical spine disability to 20 percent, effective from July 
1, 2003.



FINDINGS OF FACT

1.  Throughout the claims period, the veteran has 
demonstrated forward flexion of the cervical spine to 40 
degrees; and without intervertebral disc syndrome or 
neurologic impairment. 

2.  Throughout the claims period, the veteran's left knee 
strain has been manifested by subjective complaints of pain 
without limitation of flexion or extension, subluxation, 
instability, ankylosis, or X-ray evidence of arthritis.

3.  Throughout the claims period, the veteran's left shoulder 
strain has been manifested by mild degenerative changes on X-
ray without objective evidence of limitation of motion.

4.  Throughout the claims period, Addison's disease has not 
been manifested by any Addisonian episodes or crises.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
cervical spine strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a 
Diagnostic Codes 5235, 5243 (2008).

2.  The criteria for a compensable rating for left knee 
strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257-
5261 (2008).   

3.  The criteria for a compensable rating for left shoulder 
strain have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003.   

4.  The criteria for an evaluation in excess of 20 percent 
for Addison's disease have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.119, Diagnostic Code 7911 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

The instant appeal arises from the evaluations assigned after 
the initial grant of service connection.  The court's have 
held that were the underlying claim for service connection 
has been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The issues here arise from the veteran's 
disagreement with the initial evaluations assigned with the 
grant of service connection.  In consideration of Hartman and 
Dunlap, further VCAA notice is not required in this case.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice by the 
veteran or his representative in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the veteran's service treatment 
records; VA, private, and post-service service department 
treatment records, and a VA examination report.  The veteran 
has not identified any outstanding records for VA to obtain 
that were relevant to the claim and the Board is likewise 
unaware of such.  

The veteran was last afforded a VA fee-based examination in 
December 2004.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Although the veteran's last VA 
examination is several years old, the veteran has not 
indicated that his conditions have worsened since the date of 
the last examination.  The mere passage of time does not 
require a new examination.  Palczewski v. Nicholson, 21 Vet. 
App. 174 (2007).  

Moreover, the RO attempted to schedule new examinations; but, 
in a July 2008 communication, the veteran requested that 
these examinations be cancelled reportedly because he did not 
want to pursue his claims (although he has not submitted any 
written statement indicating a desire to withdraw his 
appeal).  Where a veteran fails to report for an examination 
scheduled in conjunction with an original claim without good 
cause, the claim will be decided on the basis of the evidence 
of record.  38 C.F.R. § 3.655 (2008).

Factual Background

During a VA fee-based examination in December 2004, the 
veteran reported tenderness and constant pain in the back of 
his neck.  The pain was localized and aching in nature; 
elicited by physical activity; and caused limited motion.  In 
relation to his left knee strain, the veteran reported 
symptoms of pain that was occasionally severe.  In relation 
to his left shoulder strain, the veteran reported symptoms of 
weakness, particularly with computer work.  He also reported 
a decreased grip.  He denied any treatment for the shoulder 
disorder.  Regarding the Addison's disease, the veteran 
reported his treatment included hydrocortisone and 
fludrocortisone, calcium, Vitamin D and DHEA daily.  

Upon physical examination, posture and gait were normal.  The 
veteran did not have any prosthetic implants.  The neck, 
knee, and shoulder all appeared normal.  The range of motion 
for the cervical spine was impaired.  Specifically, flexion 
was possible from 0 to 40 degrees; extension from 0 to 40 
degrees; right and left lateral flexion from 0 to 40 degrees; 
and right and left rotation from 0 to 75 degrees.  
Intervertebral disc syndrome was not present.  Left knee 
motion was normal.  Specific ranges of motion were: flexion 
from 0 to 140 degrees; and extension to 0 degrees.  Drawer 
and McMurray's tests were negative.  

Left shoulder motion was also normal.  Specific ranges of 
motion were: flexion from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  The ranges of motion 
in the cervical spine, knee, and shoulder were not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination.  Ankylosis was not present in 
any of these joints.  

There was no additional limitation of motion from pain, 
fatigue, weakness, lack of endurance or incoordination.  No 
flare-ups were reported.

Neurological examination revealed cranial nerves were normal.  
Coordination and strength were normal.  Peripheral pulses 
were all 2+.  Motor and sensory functions in the upper and 
lower extremities were normal.  Biceps and triceps jerks were 
2+.  Knee and ankle jerks were 2+ also.  Examination of the 
abdomen and extremities were normal.  Comprehensive metabolic 
profile and urinalysis were normal.  Blood pressure readings 
were: 130/70; 120/70; 120/70.  The examiner stated that there 
had not been an Addisonian crisis, headaches, or change in 
vision.

X-rays of the cervical spine showed slight straightening of 
the cervical lordosis.  The left knee was normal except for 
narrowing of joint space medially.  The left shoulder showed 
minimal degenerative changes involving the AC joint.  The 
examiner provided the following diagnoses: cervical strain; 
left knee strain; left shoulder strain; and adrenal 
insufficiency.  The examiner found that there were no 
objective manifestations of the cervical, left knee or 
shoulder disabilities.

VA and private outpatient treatment records dated between 
March 2005 and November 2006 reflect intermittent complaints 
of neck pain, with some limited motion.  These records do not 
show evidence of Addisonian episodes or crises.  May 2003 X-
rays of the cervical spine were normal, with no evidence of 
fracture, subluxation, abnormalities, or arthritis.  

A March 2005 clinical note shows the veteran reported 
decreased appetite and symptoms of fatigue.  An April 2005 
note shows that the veteran's Addison disease was stable.  He 
had a viral syndrome in February 2005, which required 50 
percent increase in hydrocortisone, but it resolved.  By 
April 2005, there were no symptoms of orthostasis, edema, or 
weakness.  A report from a June 2005 thyroid ultrasound was 
normal.  

Additional treatment notes between October 2005 and November 
2006 show that the Addison's disease remained stable and the 
veteran was doing well with his current medication regime.  
The veteran continued to deny feeling "poor", or having 
fever.  Overall, the cumulative physical examinations showed 
him to be well nourished, alert and oriented; well hydrated, 
healthy appearing, and not in acute distress.  There were no 
signs of malaise, fatigue, significant/unexpected weight loss 
or gain; nausea, abdominal pain, or vomiting.  In addition, 
abnormal pallor, bruising or anemia were not noted. 

Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability wherefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation. AB v. Brown, 6 Vet. App. 35, 
(1993).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Traumatic arthritis is rated 
under the same criteria.  38 C.F.R. § 4.71a, Diagnostic Code 
5010. 

Cervical Spine, Knee and Shoulder Rating Criteria

Cervical spine disorders are rated under the General Rating 
Formula for Diseases and Injuries of the Spine, which 
provides the criteria for rating orthopedic disability, and 
authorizes separate evaluations of its chronic orthopedic and 
neurologic manifestations, or on the basis of incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Diagnostic Code 5235, vertebral fracture or dislocation; and 
Diagnostic Code 5242, Degenerative arthritis of the spine; 
are rated under the following general rating formula for 
diseases and injuries of the spine: With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:

A 100 percent evaluation is assigned if 
there is unfavorable ankylosis of the 
entire spine.  

A 40 percent rating is assigned if there 
is unfavorable ankylosis of the entire 
cervical spine.  A 30 percent rating 
requires that forward flexion of the 
cervical spine be limited to 15 degrees.  
A 20 percent rating is provided if the 
combined range of motion of the cervical 
spine is not more than 170 degrees, or 
there is muscle spasm, or guarding severe 
enough to result in abnormal gait or 
spinal contour.  A 10 percent rating is 
provided if the combined range of motion 
of the cervical spine is greater than 170 
degrees but not greater than 335, or 
muscle spasm guarding or localized 
tenderness not resulting in abnormal gait 
or spinal contour; or there is vertebral 
fracture with loss of 50 percent or more 
of normal height.

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, Diagnostic Code 5243, a 10 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

Under 38 C.F.R. § 4.71a, there are multiple diagnostic codes 
that may potentially be employed to evaluate impairment 
resulting from service-connected knee disorders.  These 
include the following: Diagnostic Code 5256 (for ankylosis): 
Diagnostic Code 5257 (for rating other impairment, including 
recurrent subluxation or lateral instability); Diagnostic 
Code 5258 (for rating dislocated semilunar cartilage); 
Diagnostic Code 5259 (for rating symptomatic removal of 
semilunar cartilage); Diagnostic Code 5260 (for rating 
limitation of flexion); Diagnostic Code 5261 (for rating 
limitation of extension); Diagnostic Code 5262 (for rating 
impairment of the tibia and fibula); and Diagnostic Code 5263 
(for rating genu recurvatum).  

Specifically, knee impairment with recurrent subluxation or 
lateral instability warrants a 10 percent evaluation if it is 
slight, a 20 percent evaluation if it is moderate, or a 30 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees.  Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg is 
noncompensable when extension is limited to 5 degrees.  A 10 
percent evaluation is warranted with flexion limited to 10 
degrees and a 20 percent evaluation when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Codes 5003 and 5010, for evaluation of 
degenerative and traumatic arthritic changes, may also be 
applicable to the knee.  38 C.F.R. § 4.71a. 

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 or 
DC 5259 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion 
under DC 5260 or DC 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  For rating purposes, normal range 
of motion in a knee joint is from 0 to 140 degrees.  38 
C.F.R. § 4.71, Plate II.   

There are also multiple diagnostic codes that may potentially 
be employed to evaluate impairment resulting from service-
connected shoulder disorders under 38 C.F.R. § 4.71a.  These 
include the following: Diagnostic Code 5200 (for ankylosis of 
the scapulohumeral articulation); Diagnostic Code 5201 
(limitation of motion in the arm); Diagnostic Code 5202 (for 
rating other impairment of the humerus, involving malunion, 
recurrent dislocation, fibrous union, non-union, or loss of 
head); Diagnostic Code 5203 (for rating impairment of the 
clavicle or scapula).  

Specifically under Diagnostic Code 5201, a 20 percent 
evaluation is assigned for limitation of major or minor arm 
motion at shoulder level.  When there is limitation of motion 
midway between the side and shoulder level (between 45 and 90 
degrees) a 20 percent rating is again warranted for minor arm 
limitation of motion, and a 30 percent rating is warranted 
for major arm limitation of motion.  The maximum evaluation 
for major arm limitation of motion is 40 percent and is 
assigned for arm motion limited to 25 degrees from the side.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Ratings for the Endocrine System

Addison's disease (adrenal cortical hypofunction) is rated 
under the pertinent provisions of 38 C.F.R. § 4.119, at 
Diagnostic Code 7911.  Under Diagnostic Code 7911, a 60 
percent rating is assigned with evidence of four or more 
crises during the past year.  A 40 percent rating is assigned 
with evidence of three crises during the past year, or five 
or more episodes during the past year.  A 20 percent rating 
is assigned with evidence of one or two crises during the 
past year, or two to four episodes during the past year, or 
weakness and fatigability, or corticosteroid therapy required 
for control.

Note (1): an Addisonian "crisis" consists of the rapid 
onset of peripheral vascular collapse (with acute hypotension 
and shock), with findings that may include: anorexia; nausea; 
vomiting; dehydration; profound weakness; pain in abdomen, 
legs, and back; fever; apathy, and depressed mentation with 
possible progression to coma, renal shutdown, and death.

Note (2): an Addisonian "episode," for VA purposes, is a 
less acute and less severe event than an Addisonian crisis 
and may consist of anorexia, nausea, vomiting, diarrhea, 
dehydration, weakness, malaise, orthostatic hypotension, or 
hypoglycemia, but no peripheral vascular collapse.

Analysis

Cervical Spine

The veteran is currently in receipt of a 20 percent 
disability evaluation for cervical spine strain, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5235, effective from July 
1, 2003.  He contends that he is entitled to an initial 
rating in excess of 20 percent.

In order to warrant rating in excess of 20 percent, the 
evidence would have to show forward flexion was limited to 15 
degrees or less, or ankylosis.  However, during the July 2004 
examination, the veteran was able to achieve forward flexion 
of the cervical spine in excess of 15 degrees, 40 degrees to 
be precise.  There also was no ankylosis present in the 
cervical spine.  In addition, while some of the outpatient 
treatment records noted limited motion in the cervical spine, 
there were no specific measurements for motion for the Board 
to review, and by which the veteran could be assigned a 
higher schedular rating.  

The 2004 VA examiner also noted that the motion in the 
cervical spine was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  Therefore, 
even when all functional limitations are considered, it is 
clear that the veteran's cervical spine disability is not 
manifested by limitation of motion that most nearly 
approximates forward flexion to 15 degrees or ankylosis.  See 
38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59.
 
Additionally, the VA examiner found no evidence of 
intervertebral disc syndrome.  Therefore, Diagnostic Code 
5243 is inapplicable in this instance.  Finally, has been no 
evidence of neurologic impairment associated with the 
cervical spine strain.  The veteran had a normal neurological 
examination in July 2004 and no such impairment is noted in 
the cumulative outpatient treatment records.  Therefore, a 
separate rating on that basis is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, Note (1).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 20 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55- 57 (1990); 38 C.F.R. §§ 4.7, 
4.21 (2007).  

Left knee strain

The veteran is currently in receipt of a noncompensable (0 
percent) disability evaluation for left knee strain, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from 
July 1, 2003.  He contends that he is entitled to an initial 
compensable rating.

Based upon the evidence, the Board finds that compensable 
disability evaluation is not warranted in this case.  
Initially, the Board notes that there is no X-ray evidence of 
arthritis.  Thus, a minimal compensable rating is not 
warranted under Diagnostic Code 5003, 5010 for arthritis.  In 
addition, the veteran has not reported that his knee is 
unstable, and there is no objective medical evidence of 
instability or subluxation.  The December 2004 VA fee-based 
examiner specifically noted that the drawer's and McMurray's 
tests were negative, which meant that there was no 
instability in the knee.  As such, a compensable rating is 
not warranted under Diagnostic Code 5257 for instability or 
subluxation.  

Moreover, the December 2004 examination report showed that 
the veteran demonstrated a full range of motion in his left 
knee, with flexion and extension to 140 and 0 degrees, 
respectively.  The additional treatment records do not 
otherwise indicate that the veteran had any restricted motion 
in his left knee.  As such, the veteran does not meet or 
approximate the criteria for a compensable rating for either 
knee under Diagnostic Code 5261 or Diagnostic Code 5260 as 
extension is not limited to 10 degrees and flexion is not 
limited to 45 degrees.  The VA examiner also noted that the 
motion in the left knee was not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  

There have been no other reports of objective manifestations 
of disability that would warrant a compensable evaluation.  
38 C.F.R. § 4.59.

Therefore, even when all functional limitations are 
considered, it is clear that the veteran's left knee 
disability is not manifested by limitation of motion.  See 38 
C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59.  

Finally, there is no evidence of dislocated cartilage with 
frequent episodes of locking or effusion; symptomatic 
semilunar cartilage; impaired union of the tibia or fibula; 
or genu recurvatum at any time throughout the claims period 
as required under Diagnostic Codes 5258, 5259, 5262, and 
5263.  Therefore, those Diagnostic Codes are not for 
application. 

The Board concludes then, that the preponderance of the 
evidence is against a compensable rating.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990); 38 C.F.R. §§ 4.7, 4.21.  



Left shoulder strain

The veteran is currently in receipt of a noncompensable (0 
percent) disability evaluation for left shoulder strain, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
effective from July 6, 2004.  He contends that he is entitled 
to an initial compensable rating.

A compensable evaluation is not warranted on the basis of 
limited motion, as the left shoulder motion was reportedly 
normal at the December 2004 examination.  Specifically, 
normal shoulder motion is demonstrated with flexion from 0 to 
180 degrees; abduction from 0 to 180 degrees; external 
rotation from 0 to 90 degrees; and internal rotation from 0 
to 90 degrees.  Such ranges were demonstrated at the last 
examination.  There is no evidence in the more recent 
outpatient treatment records showing limited shoulder motion, 
sufficient for a minimal compensable rating under Diagnostic 
Code 5201.  

Under Diagnostic Code 5003 where the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes (e.g. Diagnostic Code 5201), 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  During the December 2004 VA fee-based examination, 
there was X-ray evidence of minimal degenerative changes.  
The examiner specifically found, however, that there were no 
objective manifestations of the disease.  There have been no 
reports of such manifestations in the treatment records.  
Hence, it cannot be found that there is objective evidence of 
limitation of motion.  Cf. Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).

Diagnostic Code 5003 also provides for a 10 percent rating 
when there is X-ray evidence of arthritis in two or more 
major or minor joint groups.  There has, however, been no X-
ray evidence of arthritis in other service connected joints.  
Accordingly, a compensable evaluation cannot be awarded under 
Diagnostic Code 5003.

The Board has considered whether any other Diagnostic Codes 
could alternately provide even higher ratings.  However, as 
there is no evidence of ankylosis of the scapulohumeral 
articulation; other impairment of the humerus, involving 
malunion, recurrent dislocation, fibrous union, non-union, or 
loss of head; or impairment of the clavicle or scapula- those 
Diagnostic Codes are not for application.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5200, 5202, 5203.  

In conclusion, a 10 percent evaluation, and no higher, is 
warranted for left shoulder strain effective from the date of 
service connection.  

Addison's disease

The veteran is currently in receipt of a 20 percent 
disability evaluation for Addison's disease, pursuant to 38 
C.F.R. § 4.119, Diagnostic Code 7911, effective from July 6, 
2004.

In order to warrant a higher rating of 40 percent or higher, 
at the minimum there would have to evidence of three 
Addisonian crises during the past year; or five or more 
Addisonian episodes during the past year.  Here, there is no 
evidence that the veteran experienced any Addisonian episodes 
or crises throughout the entire appeal period.  At the 
December 2004 VA fee-based examination, the examiner 
specifically indicated that there had been no Addisonian 
crises in the past year.  

The veteran has contended that there were Addison crises for 
which he received treatment in 2005.  The outpatient 
treatment records are negative for evidence of crises or 
episodes.  In fact, the records show that the veteran's 
Addison's disease has been relatively stable since the grant 
of service connection.  There have been no findings of 
symptoms such as anorexia, nausea, vomiting, diarrhea, 
dehydration, weakness, malaise, orthostatic hypotension, or 
hypoglycemia; or peripheral vascular collapse (with acute 
hypotension and shock) - which would be indicative of an 
Addisonian episode or crisis, and no specific diagnoses of 
such by a medical professional.  Thus, there is no basis to 
award an initial disability rating in excess of the 20 
percent evaluation which is currently assigned.

The Board notes that while higher ratings are potentially 
available under Diagnostic Codes 7901 (toxic adenoma of the 
thyroid gland), 7902 (nontoxic adenoma of the thyroid gland), 
7904 (hyperparathyroidism), 7905 (hyperparathyroidism), 7907 
(Cushing's syndrome), 7908 (Acromegaly), 7909 (diabetes 
insipidus), 7912 (puriglandular syndrome), and 7913 (diabetes 
mellitus), there is no competent medical evidence that the 
veteran has any of these disorders.  Therefore, a higher 
rating is not warranted under these diagnostic codes.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, No. 06-3088 (U.S. Vet. App. 
Sept. 16, 2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

The veteran's orthopedic disabilities are manifested by 
limitation of motion, with associated symptoms of pain and 
stiffness.  His Addison's disease is manifested with findings 
that may include: anorexia; nausea; vomiting; dehydration; 
profound weakness; pain in abdomen, legs, and back; fever.  
As discussed above the specific rating criteria for the 
service-connected disabilities reasonably contemplates these 
symptoms and the assigned schedular evaluations are, 
therefore, adequate.

In addition, the cumulative evidence clearly does not suggest 
that the service-connected disabilities on appeal present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
These disorders have not required recent periods of 
hospitalization.  The service-connected disabilities also 
have not been shown by the evidence of record to markedly 
interfere with employment.  Hence referral for consideration 
of an extraschedular rating is not warranted.


ORDER

An initial disability rating in excess of 20 percent for 
cervical spine strain is denied.

An initial compensable disability rating for left knee strain 
is denied.

An initial compensable disability rating for left shoulder 
strain is denied.

An initial disability rating in excess of 20 percent for 
Addison's disease is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


